UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X
SPIRIT AEROSYSTEMS HOLDINGS, INC.,

                       Plaintifl
              v.

SCOPIA CAPITAL MANAGEMENT LP;
SCOPIA MANAGEMENT, INC.; SCOPIA
CAPITAL GP LLC; MATTHEW SIROVICH;
JEREMY MINDICH; SCOPIA WINDMILL
FLIND LP; SCOPIA INTERNATIONAL
MASTER FTJND LP; SCOPIAPX LLC;
SCOPIA PX INTERNATIONAL MASTER
FI.JND LP; SCOPIAPAMNERS LLC;                            No. l8-cv-01735 (U|SXHB)
SCOPIALB LLC; SCOPIA LB
INTERNAITONAL MASTER FUND LP;
SCOPIA LONG LLC; SCOPIA LONG                             STIPULATION OF DISMISSAL
INTERNATTONAL MASTER FUND LP;                            WITII PREJUDICE
SCOPIA LONG QP LLC; AND SMA,

                       Defendants,
                                                     X


       IT IS HEREBY STIPULATED by the parties through their respective attorneys that this

action be disrnissed with prejudice, each party to bear their own costs.




Dated: June   0    .2019
       New York, New York




                                     lS ignatures on fo I lowing   pagel




                                                     1
                          STIPULATION OF DISMISSAL WITH PREJUDICE
                                            l:18-cv-01735

Dated: New York, New York
        lune      l-Q   ,2olg
COHEN & GRESSER LLP                                   AKIN GUMP STRAUSS HAUER &
                                                      FELD LLP


  Or-O Ya-L'L
Daniel H. Tabak
800 Third Avenue                                      Robbrt      Pees
New York, New York rcA22                              Jacqueline Yecies
Tel.t (212)957-7600                                   Kaitlin D. Shapiro
Fax: (212) 957-4514                                   One Bryant Park
                                                      New York, NY 10036
                                                      Telephone: (212) 872-7 412
                                                      Fax: (212) 872-1002


Attorneys   for   Spirit AeroSystems Holdings,        Attorneys   for   the Scopia Defendants
Inc.




SO ORDERED



Honorable Henry Pitman USMJ
New York, New York
June        ,2019

                                                  2
